Citation Nr: 0927994	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  06-18 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1971 to July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.


FINDINGS OF FACT

1.  In a decision dated in January 1983, the Board denied 
service connection for PTSD.  The Veteran was notified of 
this decision in January 1983.

2.  The evidence received since January 1983 while new, does 
not raise a reasonable possibility of substantiating the 
claim and is therefore not material.


CONCLUSIONS OF LAW

1.  The January 1983 Board decision that denied service 
connection for PTSD is final.  38 U.S.C.A. §§ 7103, 7104(a) 
(West 2002); 38 C.F.R. § 20.1100 (2008).

2.  New and material evidence has not been submitted to 
reopen the claim for service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified VA's duty to 
notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

The Veteran was sent notification letters in August 2004 and 
October 2006 addressing his claim for service connection for 
PTSD.  The Board notes that the August 2004 letter failed to 
specifically state the criteria necessary for the Veteran to 
reopen his claim.  However the October 2006 letter 
specifically stated that his claim previously lacked a 
confirmed stressor and in order to reopen the claim the 
Veteran needed to provide details of the his claimed 
stressor.  It also gave the general requirements for a 
Veteran to receive service connection for a disability.  

In this case, the Board finds that there is no prejudice to 
the Veteran because he had actual notice of what was required 
to reopen his claim for service connection for PTSD.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The letters 
informed him of the types of evidence that could be 
submitted, the criteria applicable to his claim, and the 
reasons his claim was denied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  In a 
claim to reopen, VA's responsibility extends to requesting 
evidence from any new source identified by the claimant, and 
if that evidence is not new and material, the claim is not 
reopened, and VA's duties have been fulfilled.  VA does not 
have a duty to provide a VA medical opinion if the claim is 
not reopened.  See 38 U.S.C.A. § 5103A(f); 38 C.F.R. § 
3.159(c)(4)(C)(iii).  As discussed above, in this case, the 
AOJ complied with VA's notification requirements and informed 
the Veteran of the information and evidence needed to 
substantiate his claims.  The RO has obtained the Veteran's 
VA treatment records dated from November 1979 to January 
1980.  The Veteran submitted private treatment records from 
Kaiser Permanente dated from January 1997 to June 1999.  The 
Veteran did not identify any other pertinent records 
necessary to substantiate his claim.  Since no new and 
material evidence has been received, a VA medical opinion is 
not required.

II.  New and Material Evidence

The veteran contends that he suffers from PTSD due to events 
that he contends happened while he was serving on active 
duty.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressor. 38 C.F.R. § 3.304(f).

In a January 1983 Board decision, the Veteran was denied 
service connection for PTSD essentially because there was no 
confirmation of the Veteran's claimed stressor.  At the time 
of the January 1983 Board decision the pertinent evidence of 
record included the Veteran's service treatment records, VA 
treatment records dated from November 1979 to January 1980, 
and a VA Compensation and Pension (C&P) examination report, 
dated in September 1980.  The Board denied the claim finding 
that there was no evidence indicating the Veteran's 
psychiatric disorder began in service.   

The January 1983 Board decision became final based on the 
evidence then of record.  38 U.S.C.A. §§ 7103, 7104(a); 
38 C.F.R. § 20.1100.  However, if new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Where the claim is filed on or after August 29, 2001, under 
38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran filed his application to reopen a claim of 
entitlement to service connection for PTSD in June 2004.  The 
pertinent evidence received subsequent to the January 1983 
Board decision includes the Veteran's service personnel 
records and private treatment records dated from October 1979 
through June 1999.

Pursuant to 38 C.F.R. § 3.156(c), if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated 
with the claims file when VA first decided the claim, VA will 
reconsider the claim, and a retroactive evaluation dating 
back to the RO's original decision may be assigned.  See 
Spencer v. Brown, 4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 
368 (Fed. Cir. 1994); see also 38 C.F.R. § 3.400(q)(2).  
While additional service personnel records have been 
associated with the claims file since VA first decided the 
claim in March 1981, the Board does not find these records to 
be relevant to the Veteran's claim.  To be relevant, the 
service records would need to be related to a claimed in-
service event, injury, or disease.  38 C.F.R. § 3.156(c)(i).  
Specifically, the service personnel records do not discuss 
the Veteran's time in Germany, or any event of discrimination 
or abuse.  Additionally, the records do not evidence the 
month-long furlough the Veteran indicates he was granted 
after the altercation with German soldiers, or the subsequent 
transfer of duty station he says he was granted when he did 
not return to Germany.  Therefore, these records are not 
relevant to the Veteran's claim of service connection for 
PTSD.

The private treatment records the Veteran submitted reveal 
that he has sought regular treatment for various psychiatric 
disorders including depression, however these records also 
fail to indicate a connection between the Veteran's 
psychiatric problems and the Veteran's active duty service.  
There is no information in these files that confirms the 
Veteran's claimed stressor or other in-service event that 
could have caused or contributed to his PTSD.  Thus, while 
these records are new, they are not material because they do 
not contribute to the unestablished fact of the case. 

For the foregoing reasons, the Board finds that new and 
material evidence to reopen the claim of entitlement to 
service connection for PTSD has not been received, and that 
the appeal must be denied.  As the Veteran has not fulfilled 
his threshold burden of submitting new and material evidence 
to reopen the finally disallowed claim, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).




ORDER

New and material evidence having not been received, the 
application to reopen the claim of entitlement to service 
connection for PTSD is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


